Citation Nr: 0425651	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension and a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which found that new and material evidence had 
not been received to reopen the claims of service connection 
for hypertension and a heart disorder.

The veteran provided testimony at a videoconference hearing 
conducted before the undersigned Veterans Law Judge in May 
2004, a transcript of which is of record.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary with respect to the underlying 
service connection claims.  Accordingly, these issues will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for hypertension 
and a heart condition by a June 1961 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

2.  The additional evidence received in conjunction with the 
veteran's application to reopen is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claims.




CONCLUSIONS OF LAW

1.  The June 1961 rating decision which denied service 
connection for hypertension and a heart condition is final.  
38 U.S.C.A. § 4005 (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 3.104(a) (38 C.F.R. § 20.1103 (2003)).

2.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for 
hypertension and a heart disorder, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in June 2002, which was 
clearly before the August 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
that new and material evidence was required in order to 
reopen the previously denied claims, informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the October 2003 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the SOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Thus, the 
duty to notify appears to have been satisfied.  

As indicated in the Introduction, the Board is of the opinion 
that additional development is necessary in the instant case 
regarding the underlying service connection claims in order 
to comply with the duty to assist.  Consequently, no further 
discussion of the VCAA is warranted based upon the facts of 
this case.


Background.  Service connection was previously denied for 
hypertension and a heart condition by a June 1961 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

The evidence of record at the time of the last prior denial 
includes the veteran's statements, his service medical 
records, a February 1961 private medical statement, and an 
April 1961 VA medical examination report.

The veteran's service medical records reflect that his blood 
pressure was found to be 140/98 (systolic/diastolic) on his 
December 1950 enlistment examination.  Further, his heart he 
was found to have mild tachycardia due to tension on this 
examination.  However, on his concurrent Report of Medical 
History, he indicated that he had never experienced pain or 
pressure in chest, palpitation or pounding heart, nor high or 
low blood pressure.  

Subsequent records from October 1954 note that the veteran 
was being examined for discharge from active duty when he was 
found to have a diastolic pressure constantly over 90 mm Hg 
with systolic pressures up to 176 mm Hg.  The blood pressure 
reading from his enlistment examination was also noted.  
Although he was asymptomatic, it was recommended that he be 
investigated for hypertension before separation.  Records 
from later that same month note that he was admitted with a 
blood pressure reading of 160/110, otherwise no abnormalities 
were noted.  A genitourinary consultation found chronic 
prostatitis to be present.  This condition was treated with 
antibiotics and massage, and the blood pressure readings soon 
returned to normal limits and remained there throughout his 
hospitalization.  In November 1954, he was discharged to duty 
and was considered to be fit for separation from service.  
Diagnosis was prostatitis, chronic, nongonoccocic, organism 
unknown.  Moreover, it was stated that this condition did not 
exist prior to enlistment (DNEPTE).

On his November 1954 discharge examination, the veteran's 
heart was clinically evaluated as normal, and it was noted 
that chest X-ray was negative.  His blood pressure reading 
was 128/86.  Nevertheless, it was noted that the October 1954 
separation physical found a slight hypertension, but that 
during the subsequent hospitalization it returned to normal 
limits.  It was also noted that he was found to have a 
chronic, non-gonococcic prostatitis during this 
hospitalization.

In February 1961, the veteran submitted a VA Form 21-526 
(Application for Compensation or Pension) in which he 
indicated that he had developed, among other things, high 
blood pressure and hypertension during his active service.  

The February 1961 private medical statement noted that the 
veteran's blood pressure was 170/90 in November 1955, and 
that during the past 6 years his diastolic pressure had 
always been elevated.

At the April 1961 VA medical examination, it was noted, in 
part, that the veteran was found to have high blood pressure 
while undergoing a discharge physical in 1954, that he was 
subsequently hospitalized, and that he was found to have 
prostate gland trouble.  Diagnoses following examination 
included essential hypertension, mild cardiac enlargement, 
and rapid heart.

The June 1961 rating decision found that the veteran's rapid 
pulse rate and essential hypertension were shown to have 
existed prior to his enlistment (EPTE) into active service, 
and were not shown to have been aggravated by service.  
Further, this decision found that no heart condition was 
shown in service.  Consequently, service connection was 
denied for both disabilities.

In May 2002, the veteran submitted an application to reopen 
his claims of service connection for hypertension and a heart 
disorder.  The evidence received to reopen these claims 
includes additional statements from the veteran, his hearing 
testimony, and post-service medical records which cover a 
period from 2001 to 2002.

In a November 2002 private medical statement, P. D. T., M.D. 
(hereinafter, "Dr. T") reported that the veteran apparently 
developed hypertension while in the military.  Further, Dr. T 
stated that the veteran had since developed cardiomyopathy as 
well as coronary artery disease, and that hypertension was 
certainly a risk factor for the development of these 
conditions.

In his statements and hearing testimony, the veteran 
indicated that he did not have any problems with hypertension 
and/or a heart condition prior to his entry into active 
service, and that he was first found to have hypertension on 
his discharge examination.  He acknowledged that he did not 
seek any treatment within one year of his discharge, but 
indicated that he has since been treated on multiple 
occasions for hypertension and heart problems.  He also 
provided a summary of this treatment.  Further, he testified 
that clinicians, including Dr. T, had informed him that his 
heart disorder developed secondary to his hypertension.  In 
addition, he testified that Dr. T had reviewed the April 1961 
VA medical examination report.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

The Board acknowledges that the RO adjudicated the 
appellant's claim under the standard that was in effect prior 
to August 29, 2001.  However, the appellant was apprised of 
the fact that new and material evidence was necessary to 
reopen his claim.  Moreover, for the reasons stated below, 
the Board finds that new and material evidence has been 
received, but that a remand is required regarding the 
underlying service connection claims.  As such, the appellant 
has not been prejudiced by the Board's decision to proceed 
with adjudication of this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


Analysis.  As indicated above, service connection was 
previously denied for hypertension and a heart condition 
because the evidence did not indicate they were incurred in 
or aggravated by his period of active service.  

In the instant case, the evidence received as part of the 
application to reopen includes the November 2002 private 
medical statement from Dr. T which indicates that the 
veteran's hypertension developed during service, and that a 
heart disorder developed secondary to the hypertension.  No 
such evidence was of record at the time of the last prior 
denial.  Further, the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Accordingly, the Board finds that this 
additional evidence is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claims.

As new and material evidence has been submitted, the claims 
for service connection for hypertension and a heart disorder 
are reopened.


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for hypertension 
and a heart disorder, the claims are reopened.  To this 
extent only, the benefit sought on appeal is allowed.


REMAND

Adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been received.  
However, the Board finds that additional evidence is needed 
prior to a merits determination in this case.

Although Dr. T indicated in his November 2002 statement that 
the veteran's hypertension developed during military service, 
and the veteran testified that Dr. T had reviewed the April 
1961 VA medical examination, it does not appear that Dr. T's 
opinion was based upon a review of the service medical 
records.  Moreover, the Board is of the opinion that 
clarification is necessary as to whether the elevated blood 
pressure reading on the December 1950 enlistment examination 
reflects that hypertension was noted at the time of entry 
into service, and/or whether the record clearly and 
unmistakably shows that the hypertension existed prior to 
service and/or was aggravated therein.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  In light of the 
foregoing, the Board concludes that a medical examination is 
necessary to make an accurate determination regarding the 
current nature and etiology of the veteran's hypertension and 
heart disorder.  Therefore, a remand is required for such an 
examination to be conducted.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the veteran has identified 
treatment for his hypertension and heart disorder from 
multiple clinicians in both his July 2003 Notice of 
Disagreement, as well as his June 2004 hearing testimony.  
However, no records appear to be on file from these 
clinicians.  Accordingly, a remand is also required to obtain 
these records.  See 38 C.F.R. § 3.159(c).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hypertension and heart disease since his 
active service.  After securing any 
necessary release, the RO should obtain 
those records not currently on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the veteran's hypertension 
and heart disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.

The examiner must express an opinion as 
to whether the elevated blood pressure 
reading on the December 1950 enlistment 
examination noted hypertension, and, if 
not, whether the evidence reflects that 
hypertension clearly and unmistakably 
pre-existed service.  If hypertension 
pre-existed service, the examiner must 
express an opinion as to whether the 
record clearly and unmistakably reflects 
that the underlying disability was 
worsened beyond its natural progression, 
versus temporary flare-ups of symptoms.

The examiner must also express an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any heart disorder found to be 
present is causally related to the 
veteran's service, and/or his 
hypertension.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the October 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



